USDC IN/ND case 1:20-cv-00372-HAB-SLC document 6 filed 12/07/20 page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

FAIR HOUSING CENTER OF                       |
CENTRAL INDIANA, INC., and                   |
BRENDA STROUT,                               |
                                             |         Case No. 1:20-cv-00372-HAB-SLC
       Plaintiffs,                           |
                                             |
       v.                                    |
                                             |
HARTFORD PLACE, L.P., and                    |
CROWNPOINT COMMUNITIES,                      |
LLC,                                         |
                                             |
       Defendants.                           |

                                APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record,

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for plaintiffs Fair Housing Center of Central Indiana, Inc., and Brenda Strout.


                                                       s/ Thomas E. Crishon
                                                       Thomas E. Crishon (No. 28513-49)
                                                       INDIANA DISABILITY RIGHTS
                                                       4701 North Keystone Avenue, Suite 222
                                                       Indianapolis, IN 46205
                                                       317/722-3443
                                                       Fax: 317/722-5564
                                                       tcrishon@indianadisabilityrights.org
